                                 UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 FRIENDS OF ANIMALS,

                             Plaintiffs,               Civil Action No.

        v.                                             3:20-cv-01312 (AWT)

 WILBUR ROSS, in his official capacity as
 Secretary of Commerce,

         and

 NATIONAL MARINE FISHERIES SERVICE,                    DECEMBER 17, 2020
 an agency within the United States Department of
 Commerce

                             Defendants.


                                   NOTICE OF APPEARANCE

To the Clerk of the Court:

       Please enter the appearance of the undersigned as counsel to the proposed defendant-

intervenor, the Sea Research Foundation, Inc. d/b/a Mystic Aquarium, in the above matter.

                                               Respectfully submitted,

                                               THE PROPOSED INTERVENOR:
                                               THE SEA RESEARCH FOUNDATION, INC.
                                               d/b/a MYSTIC AQUARIUM


                                            By: /s/ Jeffrey M. Sklarz
                                               Jeffrey M. Sklarz (ct20938)
                                               Green & Sklarz, LLC
                                               One Audubon Street, Third Floor
                                               New Haven, CT 06511
                                               Tel: 203.285.8545
                                               Fax: (203) 286-1311
                                               jsklarz@gs-lawfirm.com

{00195665.1 }
                               CERTIFICATION OF SERVICE

       I hereby certify that on the date set forth below a copy of the foregoing was served by

CM/ECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by email to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



Date: December 17, 2020                                       /s/ Jeffrey M. Sklarz




{00195665.1 }                                    2
